Citation Nr: 1755189	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-01 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.
      
2.  Entitlement to service connection for diabetic nephropathy.

3.  Entitlement to service connection for a nerve condition of the bilateral lower extremities.

4.  Entitlement to service connection for a low back disability.  


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran had active duty service from February 1970 to October 1971, and from November 1990 to May 1991, with additional service in the U.S. Army Reserve, to include periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2011 and June 2012 from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, diabetic nephropathy, a nerve condition of the bilateral lower extremities, and a low back disability.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to his claim of entitlement to service connection for diabetes mellitus, the Veteran asserted that while at Camp Shelby, Mississippi, during a period of active duty in 1994, he was sent to the infirmary after feeling dizzy and informed that he had high sugar levels.  However, a September 2011 VA examination report indicated that he was not diagnosed as having diabetes until 1998.  Moreover, the Veteran's last period of active duty service concluded in May 1991, although it is unclear from the record when he had periods of ACDUTRA and INACDUTRA.  As the Veteran has testified as to multiple Line of Duty Determinations with respect to his current disabilities, the RO should undertake efforts to verify the Veteran's periods of U.S. Army Reserve service, including determining whether such service was ACDUTRA or INACDUTRA.  As such, the Board finds that a remand is warranted in order to verify such service.  

With respect to the claim of entitlement to service connection for a low back disability, the Veteran testified that he injured his back during the same incident in which he sustained his service-connected right ankle injury as a result of falling off the back of a mess hall truck at Fort McClellan, Alabama, in June 1987.  In the alternative, the Veteran and his friend testified that the Veteran exhibited an impaired gait as a result of his service-connected residuals of right ankle strain, and that this caused or aggravated his currently-diagnosed degenerative arthritis of the lumbar spine.  The Veteran was provided with a VA examination in September 2011, at which time the examiner acknowledged that the Veteran sought treatment for low back pain while in the military in May 1991 and was then diagnosed as having myalgia.  However, the examiner opined that the Veteran's currently-diagnosed degenerative changes of the lumbar spine were more likely than not age-related degenerative changes of the spine and less likely as not the direct and proximate result of any incidence or occurrence in the military.  The examiner provided no additional rationale in support of this conclusion.  The Board finds that the September 2011 VA examination report is inadequate because the examiner did not provide a sufficient rationale for his negative nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Furthermore, the September 2011 VA examiner did not discuss the likelihood that the Veteran's service-connected residuals of right ankle sprain caused or aggravated his current degenerative changes of the lumbar spine.  Accordingly, on remand, an opinion addressing whether the Veteran's degenerative changes of the lumbar spine were aggravated by his service-connected disability is required.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).)  

With respect to the remaining claims on appeal, the Board finds that they are inextricably intertwined with the other claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Specifically, the Veteran seeks entitlement to service connection for diabetic nephropathy as secondary to his claim of service connection for diabetes mellitus, and seeks entitlement to service connection for a nerve condition of the bilateral lower extremities as secondary to his claim of service connection for a low back disability.  As such, final decisions with respect to the claims of entitlement to service connection for diabetic retinopathy and a nerve condition of the bilateral lower extremities are dependent upon the outcome of the other claims remanded herein.  Consequently, these claims must also be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate resources to verify the specific dates when the Veteran was on active duty, ACDUTRA and INACDUTRA.  Document for the claims file what repositories were contacted.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  Any outstanding service personnel records, to include Leave and Earning Statements, should be obtained and associated with the claims file.  Records concerning service merely denoting the amounts of points he obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on active duty, ACDUTRA, and INACDUTRA.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the probable etiology of his diagnosed degenerative changes of the lumbar spine.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence, to include the service treatment records, VA treatment records, private treatment records and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's diagnosed degenerative changes of the lumbar spine were incurred in or otherwise related to any period of active duty service, or any period of ACDUTRA, or any period of INACDUTRA.  If this etiological opinion is negative, then the examiner should provide an additional opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's diagnosed degenerative changes of the lumbar spine were caused, or chronically aggravated, by his service-connected residuals of right ankle sprain. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

All opinions must be accompanied by a complete rationale.  If any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided, including stating whether there is any missing evidence that would be needed in order to provide an opinion.

3.  After the development requested has been completed, readjudicate the claims.  If any benefit sought remains denied, then furnish the Veteran a supplemental statement of the case and a reasonable period to respond and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


